Citation Nr: 1341227	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  08-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial increased rating for an acquired psychiatric disorder, to include adjustment reaction, posttraumatic stress disorder (PTSD), depression, and anxiety, evaluated as 10 percent disabling prior to March 20, 2012, as 30 percent disabling from March 20, 2012, to May 13, 2013, and as 50 percent disabling since May 14, 2013.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active duty in the United States Marine Corps from June 2003 to June 2007, including wartime service in Iraq for which he received the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, granted service connection and assigned an initial 10 percent rating for an adjustment reaction, effective June 17, 2007.  The Veteran perfected a timely appeal of that initial assigned rating.

In July 2011, the Veteran testified before the undersigned at a hearing at the Milwaukee RO.  A transcript (Tr.) of the hearing is of record.  

In March 2012 and again in March 2013, the Board remanded the Veteran's claim for additional development.  While that development was pending, the Agency of Original Jurisdiction (AOJ) issued October 2012 and August 2013 rating decisions, which respectively increased his compensation award to 30 percent, effective March 20, 2012, and 50 percent, effective May 14, 2013.  However, as neither of those allowances represented a complete grant of the benefits sought on appeal, the Veteran's claim remained pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board recognizes that the disability at issue on appeal was initially characterized as adjustment reaction and thereafter identified as PTSD.  Significantly, however, the record reflects that the Veteran's mental health symptoms have also been found to comport with other acquired psychiatric diagnoses, including depression and anxiety.  While the Veteran has not expressly sought compensation for those other diagnoses, they are nevertheless encompassed in his pending claim for an initial increased rating.  Indeed, the United States Court of Affairs for Veterans Claims (Veterans Court) has held that a claim for one acquired psychiatric disorder effectively encompasses a claim for all such disorders raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has expanded the scope of the instant claim as reflected on the title page. 

Conversely, the Board has declined to expand the scope of this appeal to include consideration of a total disability rating based on individual unemployability (TDIU).  The Board recognizes that the issue of TDIU is considered part and parcel of an initial increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (per curiam) (holding that a TDIU claim is part and parcel of pending claims for higher evaluations for individual service-connected disabilities).  Nevertheless, the Veteran in this case has consistently demonstrated the ability to attend school or work fulltime, notwithstanding his acquired psychiatric disorder.  See Board Hearing Tr. at 9-10.  Moreover, he has not alleged, and the record has not otherwise shown, that this service-connected disability interferes with his social and occupational functioning so as to preclude substantially gainful employment.  Thus, while mindful of the tenets of Rice, the Board finds that the overall evidence of the record does not warrant consideration of TDIU in connection with the Veteran's pending claim.  See Rice, 22 Vet. App. at 453.  Additionally, the Veteran's occupational impairment will be considered in rating the service-connected mental disorder on appeal as VA's schedule for rating mental disorders specifically contemplates levels of occupational impairment, as outlined below.

As a final introductory matter, the Board notes that this appeal has been processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  From the effective date of service connection (June 17, 2007) through May 13, 2013, the Veteran's acquired psychiatric disorder most closely approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

2.  At no time prior to May 14, 2013, including the period from March 20, 2012, to May 13, 2013, was the Veteran's acquired psychiatric disorder productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

3.  At no time since the effective date of service connection, including the period from May 13, 2013, to the present, has the Veteran's acquired psychiatric disorder approximated a level of occupational and social impairment manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

4.  At no time since the effective date of service connection, including the period from May 13, 2013, to the present, has the Veteran's acquired psychiatric disorder been productive of total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  From June 17, 2007, through March 19, 2012, the criteria for an initial increased rating of 30 percent, but not higher, for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9400 (2013).

2.  From March 20, 2012, to May 13, 2013, the criteria for a disability rating in excess of the 30 percent previously assigned for the Veteran's acquired psychiatric disorder have not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9400 (2013).

3.  Since May 14, 2013, the criteria for a disability rating in excess of the 50 percent currently assigned for the Veteran's acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to addressing the notice and assistance requirements, applicable law, and facts at issue in this case, the Board notes that it has thoroughly reviewed the lay and medical evidence in the Veteran's paper and electronic claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss every modicum of evidence submitted by the Veteran or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's initial increased rating claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant issue.  

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Finally, notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, service connection has been granted and an initial disability rating and effective date have been assigned.  As such, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Because service connection for the Veteran's mental disorder has already been granted, VA's notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (noting that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any case, a notice letter dated in August 2007 advised the Veteran of the evidence needed to establish service connection for an acquired psychiatric disorder, and as well as his responsibilities, and those of VA, for obtaining such evidence.  In light of the above, the Board finds there has been compliance with the duty to notify in this case. 

The Board likewise finds that there has been compliance with the VCAA duty to assist.  In this regard, the Board observes that the Veteran's service and post-service treatment records have been associated with his claims file.  He has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claim.

In addition to eliciting pertinent records, the AOJ has assisted the Veteran by affording him multiple VA examinations in support of his claim.  Notably, he has not contested the validity of those examinations, nor alleged that they are otherwise inadequate to rate his acquired psychiatric disorder.  Additionally, there is nothing in the record that indicates that this service-connected disability has worsened since it was last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995) (holding that the mere passage of time is not a sufficient basis to remand for a new VA examination in an increased rating claim where there is no evidence that the underlying disability has worsened in severity).  As such, the Board considers it unnecessary to obtain a new examination or opinion with respect to that issue.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board also considers it unnecessary to otherwise delay adjudication of the Veteran's acquired psychiatric disorder claim.  While, as noted in the Introduction, the claim has been twice remanded, the Board is now satisfied that its requests for evidentiary development have met with substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Indeed, the AOJ has not only undertaken appropriate steps to elicit medical records pertinent to the Veteran's acquired psychiatric disorder claim but has also afforded him a May 2013 VA examination with respect to that issue.  As previously noted, the Veteran has not contested the results of that examination, nor has the record otherwise suggested that it is inadequate to rate his claim.  Therefore, the Board finds that there has been substantial compliance with the terms of its most recent remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing situations when it is acceptable to have substantial, if not total, remand compliance).

In compliance with the Board's March 2013 remand, the Veteran's acquired psychiatric disorder claim has been readjudicated in an August 2013 rating decision and a concurrent Supplemental Statement of the Case (SSOC).  In those readjudications, the AOJ has expressly addressed the May 2013 VA examiner's findings and the other clinical and lay evidence introduced since the previous SSOC.  As such, the AOJ has substantially complied with VA's governing regulatory provisions that the SSOC consider all evidence added to the record since the most recent adjudication.  38 C.F.R. § 19.31 (2013).  

Even if the August 2013 rating decision and SSOC had not specifically mentioned the newly received evidence of record, another remand would not be warranted on those grounds alone.  To the contrary, "[t]here is a presumption of regularity that public officers perform their duties 'correctly, fairly, in good faith, and in accordance with law and governing regulations.'"  Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (quoting Alaska Airlines, Inc. v. Johnson, 8 F.3d 791, 795 (Fed. Cir. 1993)).  Courts presume that, "'in the absence of clear evidence to the contrary,'" public officers have "'properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  Therefore, the Board presumes that the AOJ has reviewed all of the pertinent additions to the record when readjudicating the Veteran's claims, absent any evidence to contrary.  No such evidence has been presented here.  The Board therefore concludes that there has been substantial compliance with its instruction to readjudicate the Veteran's acquired psychiatric disorder claim, as well as with the entirety of its remand directives related to that issue.  See Stegall, 11 Vet. App. at 271.  

As a final matter with respect to the duty to assist, the Veteran has been afforded a hearing before the undersigned in support of his acquired psychiatric disorder claim.  During that July 2011 proceeding, the undersigned explained the underlying issue to the Veteran, as well as the elements required to substantiate his claim.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish that claim.  Through such actions, the undersigned satisfied the duties to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has expressed dissatisfaction with the hearing.  
 
Accordingly, absent any evidence to the contrary, the Board finds that the duties to notify and assist have been satisfied with respect to the Veteran's acquired psychiatric disorder claim such that appellate review of that issue may now proceed.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Initial Increased Schedular Rating

The Veteran contends that, since the effective date of service connection, his acquired psychiatric disorder has been more severe than indicated by his currently assigned ratings and that increased disability evaluations are therefore warranted.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

Turning to the specific disability at issue, the Board observes that, since the date of service connection, the Veteran's acquired psychiatric disorder has been rated under the diagnostic code for general anxiety disorder.  38 C.F.R. § 4.130, DC 9400.  The Board has considered applying diagnostic codes other than DC 9400 to decide the Veteran's claim.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, the Board finds that application of alternate diagnostic criteria is unwarranted in this case.  That is because all acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric code would not produce a different result, nor provide for a higher rating.

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient psychiatric symptoms, which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9400 (2013).

A 30 percent rating is assigned for psychiatric symptoms manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board must consider all symptoms of a service-connected acquired psychiatric disorder that limit occupational and social functioning, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit recently determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms."  Thus, "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id.  "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

As discussed, the Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected acquired psychiatric disorder has been more severe than at other stages.  Id.

In this case, the Board finds that the record supports the assignment of a disability evaluation of 30 percent, but not higher, for the initial stage of the appeal in which a 10 percent rating was previously in effect (i.e., from the date of service connection until March 19, 2012).  Conversely, the Board finds that higher evaluations are not warranted for the later stages of the appeal.  In other words, the Veteran's acquired psychiatric disorder has been more nearly approximately rated as 30 percent disabling for the period prior to May 14, 2013, and as 50 percent disabling thereafter.  The Board's specific reasons and bases for each finding are set forth below.

June 17, 2007, to May 13, 2013

This initial stage of the appeal commenced with the Veteran's release from active military service, which had included an eight-month combat tour in support of the Global War on Terrorism.  Approximately three months following his discharge, in October 2007, he presented for his first VA psychiatric examination.  

In terms of specific psychiatric symptoms arising from his active service, the Veteran reported that he had difficulty falling and staying asleep and that he experienced "a lot of dreams and flashbacks."  In this regard, he added that, "at weird moments, [he'd] hear a bang . . . like a bomb going off or a gunshot."  The Veteran further reported that, while driving along certain roads, he was reminded of Iraq and had a tendency to "freak out."  He also admitted that he "missed shooting guns" and even "miss[ed] hurting people, bad as that sounds," emphasizing that he had cope with residual feelings of aggression from his "power trip in Iraq."  

During a concurrent mental status evaluation, the Veteran demonstrated persistent symptoms of increased arousal, including hypervigilance and a hyperstartle response.  However, he did not display any acute signs of anxiety, depression, or avoidance of adverse stimuli.  Nor did he exhibit any other significant behavioral or cognitive abnormalities.  Moreover, while he acknowledged a history of self-destruction thoughts, precipitated by his former girlfriend's infidelity, he denied any current suicidal or homicidal ideation.  The Veteran also denied any feelings of detachment or estrangement from others, noting that he was currently in another romantic relationship and maintained strong ties with his biological parents and stepfather.  He did demonstrate excellent reality accuracy and orientation, immediate- and short-term recall, concentration and attention, and calculation ability, abstract thinking, social judgment, capacity to perceive the similarities between two concepts.  However, he did report difficulties obtaining fulltime employment and acknowledged that it was challenge adjusting to civilian life after the Marine Corps. 

Based on the foregoing clinical interview and mental status evaluation, and taking into account the other evidence of record, the October 2007 VA examiner diagnosed the Veteran with DSM-IV Axis I adjustment disorder with adverse features and assigned him a Global Assessment and Functioning (GAF) score of 70.

Although the above examiner declined to render a diagnosis of PTSD, the Veteran screened positive for that disorder on several occasions during the relevant appeal period.  He also acknowledged occasional anxiety and panic attacks, which he had not previously reported.  See, e.g., March 5, 2012, VA Mental Health Consultation (documenting 2-3 minute "panic episode" while playing paint ball).  These admissions were made in the course of seeking treatment with a VA licensed clinical social worker, which the Veteran began consulting after his initial VA examination.  

Parenthetically, the Board notes that, while the Veteran also sought concurrent treatment for migraine headaches, the neurological symptoms underlying that disorder have been clinically distinguished from his mental health problems.  
See Mittleider, 11 Vet. App. at 182.  Moreover, the Veteran is in receipt of a separate award of service connection for that disorder and, thus, to consider it in connection with his current claim for an initial increased rating would constitute impermissible pyramiding.  38 C.F.R. §§4.14, 4.25; Esteban, 6 Vet. App. at 261-62.  

In addition to seeking outpatient treatment, the Veteran attested his ongoing struggle with insomnia, flashbacks, and related PTSD symptoms at his July 2011 Board hearing.  See Board Hearing Tr. at 14.  During that proceeding, the Veteran also testified as to his difficulty being candid about his symptoms with the October 2007 VA examiner, whom he described as "a guy trying to talk about experiences in war which he barely scraped upon," having "never actually seen war himself other than maybe on the news."  Id. at 15-16.  

Based upon the Veteran's testimony and the other evidence of record, which suggested that his psychiatric symptoms had been initially underreported, he was afforded a follow-up VA examination in March 2012.  At that time, the Veteran recounted his previously reported in-service stressors in Iraq and added that he had also incurred combat-related trauma in Ramadi and Abu Ghraib.  Since returning from the war, the Veteran stated that he had experienced chronic sleep impairment, episodic anxiety, and panic attacks that occurred weekly or less often.  He also reported moderate "self-dislike," and mild "loss of pleasure, guilty feelings, agitation," and "loss of interest" in activities he had once enjoyed.  Despite such symptoms, the Veteran acknowledged that he had been able to complete all but one credit required to obtain his associate's degree, and that he had also recently started his own construction business with eight other colleagues.  

The Veteran's self-reported history, concurrent behavior patterns, and relevant medical records were found to warrant an Axis I diagnosis of adjustment disorder with chronic anxiety and an Axis II diagnosis of circadian rhythm sleep disorder, unspecified type.  While acknowledging that the Veteran exhibited PTSD features, however, the March 2012 VA examiner declined to render such a diagnosis.  The examiner then opined that the Veteran's overall symptoms comported with a GAF score of 61, which "stem[med] from the fact that he exhibited some difficulty in social and occupational situations, but ha[d] meaningful relationships and [was] generally functioning pretty well."  The examiner summarized the Veteran's level of occupational and social impairment as having an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The GAF is a scale measuring the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, GAF scores of 61 to 70 are indicative of an individual who has psychiatric symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but is generally functioning pretty well and has meaningful interpersonal relationships.  38 C.F.R. § 4.125 (2013); DSM-IV.  

In this case, the Board finds that, notwithstanding the Veteran's relatively high GAF scores - particularly the assessment from his initial VA examination - his symptoms during the appeal period prior to May 14, 2013, most closely approximated the criteria for a 30 percent evaluation under the schedule for rating mental disorders.  Indeed, while the Veteran was able to attend school and even start a business during that stage of the appeal, he also displayed consistently mild to moderate occupational and social impairment, as evidenced by his acknowledged difficulty obtaining a fulltime job and adjusting to civilian life.  

Moreover, the Veteran's chronic sleep impairment, episodic anxiety, and occasional panic attacks, in tandem with his combat-related dreams and flashbacks, exaggerated startle responses, and residual feelings of aggression - most notably, his guilt-inducing nostalgia for "shooting guns" and "hurting people" - were all consistent with the criteria for a 30 percent evaluation.  As previously noted, such criteria expressly contemplate anxiety, suspiciousness, panic attacks, and chronic sleep impairment, but nevertheless also encompass the general ability to function satisfactorily, as the Veteran was shown to do throughout these early stages of his appeal.  Accordingly, the Board finds that for the period extending from the date of service connection until May 13, 2013, the Veteran's acquired psychiatric disorder warranted a disability rating of 30 percent under DC 9400.

Conversely, the Board finds that a rating in excess of 30 percent was not warranted at any point in the appeal prior to May 14, 2013.  Indeed, at no time during this period did the Veteran display moderate to severe occupational and social impairment.  Nor did he exhibit acute suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; or any of the other pronounced behavioral and cognitive symptoms contemplated by the criteria for 50, 70, and 100 percent evaluations under the schedule for rating mental disorders.  To the contrary, while admitting to bouts of "self -dislike," "loss of pleasure," and agitation in interpersonal interactions, including with the October 2007 VA examiner, the Veteran denied any active intent to harm himself or others.  He also professed to maintain strong relationships with his girlfriend, his parents and stepfather, and his colleagues and work and school, thereby signaling that he was not significantly isolated.  Objective findings revealed thought processes that were logical coherent and organized.  His speech was clear and understandable and the examiner noted no evidence of hallucinations, delusions, or loosening of associations.  

In sum, the Veteran has not demonstrated the particular symptoms associated with higher percentages, or others of similar severity, frequency, and duration.  Accordingly, the Board finds that, prior to May 14, 2013, the Veteran's psychiatric signs and symptoms were most nearly approximated by the schedular criteria for an evaluation of 30 percent, but not higher.

May 14, 2013, to the Present

The most relevant evidence during this final stage of the appeal is a May 2013 VA examination report, which, for the first time, shows that the Veteran has met the full multiaxial criteria for an Axis I DSM-IV diagnosis of PTSD.  Notably, the psychiatrist responsible for that diagnosis has opined that "[w]hat has previously been called [the Veteran's] service-connected adjustment reaction is the same thing as [his] PTSD, [which] is clinically significant for him and has been since 2005," during his Iraq war service.  The May 2013 VA examiner has further opined that the Veteran currently exhibits a depressed mood, anxiety, suspiciousness, difficulty falling or staying asleep, a hyperstartle response, and panic attacks that occur weekly or less often.  

In addition to the above symptoms, the May 2013 examiner has observed that the Veteran continues to have difficulty establishing and maintaining work and social relationships, adding that, by his own account, he is struggling to adjust to his new job as a security officer.  Nevertheless, the examiner has observed that the Veteran is currently employed fulltime, having previously worked as a janitor and a laborer, in addition to helping out at his stepfather's security installation firm and attending school fulltime.  The examiner has further noted that the Veteran continues to reside with his mother and that he has a positive relationship with his girlfriend of four years - this demonstrates an ability to maintain an effective social relationship.  Finally, the examiner has indicated that the Veteran last consulted a VA social worker for his PTSD symptoms in May 2012 and has not sought further mental health treatment since that time.

Based upon this most recent psychiatric assessment, and a review of the pertinent evidence of record, the above examiner has concluded that no other psychiatric diagnoses other than PTSD are warranted and has assigned the Veteran a GAF score of 59.

Pursuant to the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds the Veteran's most recently assigned GAF score, in conjunction with his other reported symptoms during the May 2013 examination, to be consistent with a level of psychiatric disability that warrants an evaluation no greater than the 50 percent currently assigned under DC 9400.  

As summarized above, such an evaluation is proper where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired and abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

While the Veteran has exhibited some difficulty with work and social relationships, the overall impairment from his service-connected acquired psychiatric disability more nearly approximately the current 50 percent schedular rating.  Moreover, he has neither contended, nor otherwise shown, that his acquired psychiatric disorder has approached a level of disability sufficient to warrant an even higher 70 percent or 100 percent rating.  Indeed, the May 2013 VA examiner effectively acknowledged the consistency of the Veteran's psychiatric disability by noting that his diagnosis of PTSD, while new, was based upon the same symptomatology as his previously identified adjustment reaction.  

Notwithstanding the above VA examiner's assessment, the Board finds the Veteran's mental disorder symptoms most nearly approximate the 50 percent evaluation assigned for the appeals period since May 14, 2013.  Nevertheless, the Board finds that, for the reasons outlined above, an even higher schedular evaluation would be improper during this final stage of the appeal.

III.  Extraschedular Consideration

The Board will also consider whether the Veteran's acquired psychiatric disorder warrants referral for an extraschedular disability rating.  According to the applicable regulation, such a rating is proper in a case involving an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In applying the Thun criteria to the facts of the instant case, the Board acknowledges that the Veteran's acquired psychiatric disorder has been found to interfere with his social and occupational functioning to the extent that he frequently feels agitation towards others and has found it difficult to adjust to the civilian workplace.  However, these symptoms of social and occupational impairment are expressly contemplated by the schedular criteria used to rate his acquired psychiatric disorder throughout the pendency of this appeal.  The Board also considers it significant that, since the effective date of service connection, the Veteran has remained capable of attending school or working fulltime.  

Next, the Board observes that neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating in connection with the claim decided herein.  To the contrary, their contentions have been limited to those discussed above, i.e., that his acquired psychiatric disorder is more severe than reflected by the currently assigned schedular ratings.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998) (stating that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified any factors that may be considered to be exceptional or unusual with respect to that service-connected disability.  Further, the record does not show that the Veteran has required frequent hospitalizations or, indeed, any hospitalizations for that disability.  In fact, the only treatment of record for the Veteran's mental health symptoms has been provided on an outpatient basis, and even that has been discontinued as of May 2012.  There also has been no unusual clinical picture presented, nor any other factor which takes the disabilities outside the usual rating criteria.  See e.g., May 2013 VA examination report (noting that the Veteran has never had a psychiatric hospitalization).  

Accordingly, the Board finds that the record does not reflect that the Veteran's acquired psychiatric disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant referral for assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

IV.  Conclusion

In summary, the Board concludes that, from the effective date of service connection through March 19, 2012, the Veteran's acquired psychiatric disorder met the criteria for an initial higher evaluation of 30 percent under the VA Rating Schedule, but that at no subsequent stage of the appeal did his service-connected disability warrant a higher rating, on either a schedular or extraschedular basis.  See Fenderson, 12 Vet. App. at 126.  All reasonable doubt has been resolved in this combat-decorated Veteran's favor in reaching this decision.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating of 30 percent, but no more, for an acquired psychiatric disorder for the period prior to March 20, 2012, is granted, subject to the laws and regulations governing the payment of VA compensation. 

Entitlement to an initial, staged disability rating in excess of 30 percent for an acquired psychiatric disorder for the period from March 20, 2012, to May 13, 2013, is denied.

Entitlement to an initial, staged disability rating in excess of 50 percent for an acquired psychiatric disorder for the period since May 14, 2013, is denied.



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


